KELLY, Judge,
concurring:
There is a fine distinction to be drawn between showing lenience to the penitent offender who acknowledges guilt, and improperly penalizing a defendant who stands upon his constitutional right to have his guilt proved. Nonetheless, I agree with the majority that the trial court improperly focused on judicial economy considerations in construing 35 P.S. § 780-117(1).
I emphasize, however, that the discretion remains with the trial court to grant or deny the probation without verdict option. Subject to the minimal restrictions expressed in the majority opinion, that discretion remains broad.
I further emphasize that I read nothing in the majority opinion to require a trial court to grant such a disposition in any case. The legislature has granted discretion to the trial court; that discretion may be exercised by denying such dispositions in all cases, or in all but the most mitigated and extenuated cases without offending that authorization.
With these observations noted, I join the majority opinion.